Citation Nr: 0319283	
Decision Date: 08/07/03    Archive Date: 08/13/03	

DOCKET NO.  99-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury to both feet.   

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities.   

4.  Entitlement to service connection for peripheral 
neuropathy. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service during the Korean Conflict has been 
documented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in Wichita, Kansas.  


FINDINGS OF FACT

1.  The RO has complied with the notice requirements and the 
duty to assist requirements of current legislation.  

2.  Residuals of cold weather injury to the feet were not 
shown during the veteran's active service.  There is no 
medical evidence of record showing disability of the feet 
resulting from exposure to cold attributable to the veteran's 
military service.  

3.  Neither vascular disease nor peripheral neuropathy 
involving the lower extremities was shown during service or 
for years thereafter.  The probative medical evidence of 
record does not relate any current vascular difficulties or 
nerve problems involving the lower extremities to the 
veteran's active service.  

4.  Diabetes mellitus was first documented many years after 
service discharge and is not shown to be causally related to 
the veteran's active service.  

5.  In March 1957, service connection for hemorrhoids was 
denied.  The veteran did not file a timely appeal from the 
denial action.  

6.  The evidence received since the RO denial in 1957 is 
essentially cumulative and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for hemorrhoids.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a cold injury to 
the feet, diabetes mellitus, peripheral neuropathy or 
vascular disease involving the lower extremities which were 
incurred in or aggravated by active service, and diabetes 
mellitus may not be presumed to have had its onset during the 
first year following the veteran's discharge from service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.307, 3.309 (2002).  

2.  The evidence submitted since the final decision by the RO 
in March 1957 is not new and material, and the veteran's 
claim of entitlement to service connection for hemorrhoids is 
not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West Supp 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the undersigned notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), was enacted.  To implement the provisions of the law, 
VA promulgated regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and its implementing regulations 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  Additionally, it defines the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  

Considering the record in light of the above, the Board finds 
the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on the claims 
on appeal as all notification and development action needed 
to render a fair decision on the claims, to the extent 
possible, have been accomplished.  

The June 1999 statement of the case and the March 2003 
supplemental statement of the case have provided notice to 
the veteran of what the evidence of record has revealed.  
Additionally, these documents provide notice of why this 
evidence was insufficient to award the benefits sought.  In 
April 2001, the veteran was apprised of the VCAA by the RO.  
He was specifically informed of evidence that had been 
obtained by the RO and evidence that had been requested by 
them.  Further, the veteran himself has referred to having 
received treatment at a VA medical facility in 1956.  That 
facility was contacted and a response was received from them 
in January 2002.  The veteran has not referred to other 
pieces of evidence that are not of record that might be 
helpful to his claims.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was deficient.  Additionally, the veteran was accorded 
an examination for rating purposes by VA in September 2002 
and the claims file was reviewed by the examiner who then 
offered an opinion.  Thus, the Board finds that any failure 
on the part of VA to further notify the veteran what evidence 
will be secured by VA and what evidence will be secured by 
the veteran is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
has served for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

"A veteran seeking disability benefits also must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that 
"the regulations regarding service connection do not require 
that a veteran must establish service connection through 
medical records alone."  Triplette v. Principi, 4 Vet. App. 
45, 49 (1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  It is equally clear, however, that the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("A layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), affirmed subnom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

With regard to the claim for hemorrhoids, the veteran seeks 
to reopen a claim of service connection for hemorrhoids.  
This claim was denied by the RO in March 1957 and the veteran 
was so notified that same month.  He did not appeal, and that 
denial therefore became final.  38 U.S.C.A. § 7105(c).  

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined by regulations as follows:  

(a)  New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  In Hodge v. West, it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 
10 Vet. App. 6, 10 (1997); Justus v. Principi, 
3 Vet. App. 510, 512 (1992).  

In the instant case, a review of the evidence of record 
discloses no reference to cold weather injury to the feet, 
diabetes mellitus, and/or circulatory problems involving the 
lower extremities during service or for years thereafter.  
The veteran asserts that he received treatment for frostbite 
at the VA Medical Center in Leavenworth, Kansas, in the 
summer of 1956.  However, a communication of record from the 
facility dated in January 2002 reflects that information 
pertaining to the veteran was dated between 1998 and 2001.  
It was indicated there were no index cards on file which 
would reflect the veteran was treated at that facility during 
the 1950s.  The Board assures the veteran that it has 
reviewed the service medical records which are on file.  
These include the report of separation examination in January 
1956 at which time no pertinent complaints or abnormalities 
were identified.  When the veteran submitted a claim for 
disability benefits in February 1957, he referred to a 
disability involving the feet.  However, he did not provide 
elaboration.  Indeed, the record does not reveal the first 
documentation of an identifiable disability involving the 
feet until years thereafter.  

The Board has reviewed a May 1999 statement from Michael P. 
Jones, M.D., to the effect that the veteran had chronic 
peripheral neuropathy and diminished circulation in both 
lower extremities and chronic nail and skin changes.  He 
indicated it was "my understanding" that the veteran had 
sustained frostbite and chilblain to the lower extremities, 
including the feet, in Korea in 1953 and 1954, and had had 
problems since that time.  The physician believed that the 
veteran's "previous cold injury" had aggravated and 
contributed to his chronic medical condition, that being the 
chronic peripheral neuropathy and peripheral vascular 
disease.  The physician clearly based his comments on history 
given him by the veteran.  As has been reported above, that 
history is not substantiated by the contemporaneous evidence 
of record or by the post service medical records.  

The veteran was accorded a peripheral nerves examination by 
VA in August 2002.  It was noted that testing in 1985 at a 
university medical center resulted in a diagnosis of 
peripheral neuropathy.  The examiner stated this was most 
likely related to diabetes mellitus.  The physician noted it 
was not clear how much exposure the veteran had regarding 
frostbite.  The examiner indicated that review of the records 
did not show any evidence of exposure to cold or any 
frostbite.  He noted that if the veteran had a history of 
frostbite, "that could have led to some aggravation of the 
symptoms..."  

The veteran was accorded an examination for diabetes, cold 
injury, rectum, arteries and veins, by VA in September 2002.  
The veteran stated that while serving in Korea his feet were 
cold from inadequate heat in the tents and he sustained cold 
exposure.  He acknowledged that he did not receive treatment 
for frostbite or cold in  service.  The only symptoms he 
described were cold feet.  He denied any color changes to the 
toes or feet.  He also complained of constant numbness in the 
left foot for 25 years.  Following examination the examiner 
indicated that diabetes had been diagnosed after the 
veteran's discharge from service.  The examiner noted there 
was no evidence in the record that the veteran had been 
treated for cold exposure or frostbite.  Notation was also 
made that the longstanding history of diabetes as likely as 
not was causing microvascular and macrovascular 
complications.  

From a review of the entire evidence of record, the Board 
finds no medical evidence linking any current diabetes, 
circulatory problems involving the lower extremities, or 
residuals of a cold injury to the feet to the veteran's 
active service.  The only evidence of record linking any 
current difficulties to service is the veteran's own 
assertion.  However, he has not indicated that he has 
received any specialized training pertaining to these 
disorders.  It is well established that the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding etiology of disorders and disabilities, and his 
opinion is therefore of no probative value.  Cromley v. 
Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The May 1999 comment from Dr. 
Jones is based on history given by the veteran and as has 
been noted above, that history is not substantiated by the 
evidence of record.  As the evidence is therefore against the 
claims of entitlement to service connection for diabetes 
mellitus, residuals of a cold injury to the feet, and 
circulatory difficulties involving the lower extremities, the 
doctrine of reasonable doubt has no application.  

With respect to the application to reopen the claim of 
entitlement to service connection for hemorrhoids, the Board 
notes that the basis for the denial of service connection 
originally was the finding, based on the service medical 
records, that while the veteran was seen in service in 
February 1953 for thrombosed hemorrhoids, following treatment 
he was discharged to duty, and there was no further reference 
to the presence of hemorrhoids.  Examination at separation 
from service was without reference to hemorrhoids.  
Accordingly, the condition was found to have been acute and 
transitory in nature and to have resolved without residual 
disability.  

No evidence has been submitted by the veteran or otherwise 
received since the 1957 decision that by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
There must be a present disability in order for service 
connection to be granted.  At the time of examination by VA 
in September 2002, no hemorrhoids were identified.  Although 
symptoms are manifestations or indications of disease or 
injury, even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result there from.  The United States Court of Appeals for 
Veterans Claims has specifically so held.  In affirming a 
Board decision denying an application to reopen a claim of 
entitlement to service connection for spinal meningitis and 
denying an original claim for service connection for 
residuals of frozen feet, the Court stated:  "The veteran is 
apparently of the belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability there can be no valid claim."  
Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In this case, 
the new evidence viewed in light of the old does not show 
that the veteran currently has hemorrhoids that can be 
attributed to service.  Therefore, the Board concludes that 
the additional evidence received since the 1957 rating 
decision is not new and material.  None of this evidence, 
considered in light of the evidence before the rating board 
in 1957, provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability..."Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  It follows that the obligation to reopen a claim for 
service connection for hemorrhoids must be denied.  


ORDER

Service connection for residuals of a cold injury to the feet 
is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for peripheral neuropathy and/or vascular 
disease involving the lower extremities is denied.  

New and material evidence not having been submitted to reopen 
a claim of service connection for hemorrhoids, that claim is 
also denied.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

